DETAILED ACTION

Status of the Claims
Pursuant to the amendment dated 12/29/2020, claim 23 has been cancelled.  Claims 1-15 and 27 were cancelled in a previous communication and claims 16-22, 24-26 and 28-41 are pending.  Claims 28, 29, and 31-41 stand withdrawn as being directed towards a non-elected invention.  Claims 16-22, 24-26 and 30 are under current examination.  

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-22, 24-26, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chrisstoffels et al. (US 2006/0229209; publication date: 10/12/2006; cited in the IDS filed on 11/29/2016) in view of Dieckmann et al. (US 2010/0204045; publication date: 08/12/2010; of record).

Chrisstoffels discloses a composition comprising an insecticide, acaricide, nematocide (i.e. pesticides; para 0144; limitation of instant claim 16) and a polymer.  The polymer is comprised of monomers (i), (ii), and (iii) as disclosed at para 0014--0017.  Monomer (i) is preferably vinylpyrrolidone (para 0027; this corresponds to instant monomer A; limitation of instant claims 16 and 19):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Monomer (ii) is preferably a methacrylic acid ester (para 0028) with a poly(ethylene oxide) (formula 1a at para 0034) that terminates with an alkyl group having from 5-15 carbon atoms (para 0016 and 0029-0035; this corresponds to instant monomer B; limitations of instant claims 16, 20, and 21).  With regard to claims 20 and 21, Chrisstoffels discloses that the poly(ethylene oxide) moiety may have between 1-100 ethylene oxide groups (0034-0036); this embraces the range in ethylene glycol units recited in the claims.  Monomer (iii) is preferably methyl methacrylate (para 0079 and 0082; this corresponds to instant monomer C; limitations of instant claims 16, 20, and 21).  With respect to instant claim 21, it is also noted that the 8 members of the Markush group defining instant monomer C are the first 8 monomers listed as preferred by Chrisstoffels for monomer (iii) in para 0082.  
With respect to instant claims 16, 17, 18, and 20 regarding the amount of each monomer that may be present in the composition, Chrisstoffels does not particularly limit the amount of each monomer in the broad disclosure (para 0014-0017).  The only mention of ranges in amount of each monomer is at par 0095 where Chrisstoffels discloses molar ranges for each monomer of (i) 60-99 mol%, (ii) 30-1 mol %, and (iii) up to 10 mol %; however, paragraph 0095 describes “an additional particular embodiment” and the examiner does not consider these ranges in molar amount to teach away from polymers containing different ranges because disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In the instant case, the mol percentage of each monomer described at para 0095 represents a single particular embodiment and the examiner does not read this paragraph to be limiting.  
Moreover, while Chrisstoffels discloses a single particular embodiment wherein monomer (iii) is present in amounts up to 10 mol %, increasing the amounts of monomers having comparable structure to Chrisstoffels’s monomer (iii) was known in the art for the purposes of increasing the systemicity of pesticides:  In the analogous art of copolymers comprising vinyl pyrrolidone (i.e. Chrisstoffels’s monomer (i)), esters of end-capped poly(alkylene glycol) with (alk)acrylate (very similar to Chrisstoffels’s monomer (ii)), and additional vinyl monomers (abstract), Dieckmann discloses that including “monomer gamma” in such polymers in amounts up to 49 mol % can increase the systemicity (i.e. uptake) of pesticides (para 0108).  Monomer gamma is disclosed by Dieckmann to embrace alkyl acrylates and alkyl methacrylates having substantial overlap with those disclosed by Chrisstoffels as monomer (iii) (Dieckmann: para 0090; Chrisstoffels: para 0082).  The skilled Artisan would have been motivated to include a higher amount of Chrisstoffels’s monomer (iii) in the copolymer in order to increase systemicity of the pesticides for which it may be used as an adjuvant (Chrisstoffels para 0247, which discloses that the copolymers disclosed therein strengthen the action of agrochemical actives).  The skilled Artisan would have had a reasonable expectation of prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, the useful monomers are provided by Chrisstoffels, and a motivation to explore higher mole percentages of instant monomer C is provided by Dieckmann.  As the Chrisstoffels composition is suitable for a very broad array of agrochemicals (see para 0143 to para 0188), the optimal monomer ratio may vary depending upon which active agent is in a given formulation.  The examiner considers arriving at a specific percentage of monomer in the co-polymer to be a matter of routine optimization for one of ordinary skill, and as such, the claims are considered unpatentable within the meaning of 35 USC 103(a) absent a persuasive showing of unexpected results.  See MPEP 2144.05.
It is noted that instant claims 16 and 18 recite the language “up to 10% wt of further monomers D, wherein the sum of monomers A, B, C, and D equals 100%": As no lower limit for percent of D in the polymer is recited, the language “up to 10% of further monomers D” embraces compositions having zero percent monomer D and claims 16 and 18 read on Chrisstoffels as set forth above.  

With respect to instant claims 16 and 23, Chrisstoffels discloses that the composition may be an emulsifiable concentrate (para 0232) the examiner considers these emulsifiable concentrate formulations to read on compositions having little to no water and on compositions in which the pesticide is in solution because an emulsifiable concentrate is a formulation wherein an active is present in a non-aqueous solvent and excipients that form an emulsion upon dilution in water and because a solution concentrate would have the pesticide in solution. 
With respect to instant claims 16 and 24, the composition can be formulated with various nonpolar organic solvents (para 0221) and therefore the examiner considers Chrisstoffels’s composition to embrace embodiments wherein the pesticide is dissolved.
With respect to instant claims 16 and 25, the final composition may have greater than 5 % of the polymer and up to 50% by weight of the polymer (para 0142) and between 20-60% by weight of the agrochemical (para 0190).  This embraces a range in polymer:pesticide that overlaps with the range required by instant claim 25.  Please refer to MPEP 2144.05, as noted above.  
Chrisstoffels is also silent with respect including the solvent required by instant claim 26, to the amount certain of the ingredients required by instant claim 16, and does not disclose a plant propagation material treated with the composition according to clam 16.  

It would have been prima facie obvious to formulate the composition embraced by the ‘597 application in a composition comprising a surfactant and a solvent such as a fatty acid dimethylamide because these auxiliary additives are routine and commonplace in the agrochemical formulations art.  See MPEP 2143(I)(A).  
With respect to the amounts of the ingredients required by claim 16, as noted above, Chrisstoffels renders obvious a composition having a weight ratio of copolymer to pesticide that overlaps with the ratio required by the instant claim and very little water.  Dieckmann discloses that the composition may further comprise formulation auxiliaries including non-ionic surfactants and solvents in amounts overlapping with the range required by instant claim 16 (Dieckmann para 0251).  The examiner considers 
With respect to instant claim 30, Dieckmann discloses that agrochemical compositions are also used to deliver pesticides to seeds, therefore generating a seed treated with the composition disclosed by Chrisstoffels would have been prima facie obvious.  

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 

On pages 8-9 Applicant argues that the language of Chrisstoffels “based on N-vinylamide” requires a lower bound of at least 50 mol% N-vinylamide monomer. 
These arguments are not persuasive because this is an arbitrary interpretation of the phase “based on” not supported anywhere in Chrisstoffels.  Applicant’s selection of a convenient definition for “based on” is not persuasive.  Moreover, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Chrisstoffels points to monomer identity and quantity as variable that can be adjusted in order to optimize surface tension of the polymer (0098).  See MPEP 2144.05 and In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is 

On pages 9-10, in response to the examiner’s position that Chrisstoffels is properly interpreted more broadly than the particular embodiment cited by Applicant as disclosing ranges in monomers A, B, and C falling outside the scope of the instant claims and the examiner’s position that Chrisstoffels contains no teaching away with regard to the claimed ranges in monomer content, Applicant argues that Chrisstoffels does teach that there would be deleterious effects were monomers to be present in amounts other than those disclosed at the particular embodiment disclosed at para 0095, which contains each of monomers (i), (ii), and (iii).  Specifically, Chrisstoffels explains that the surface-active properties of the copolymers depend in particular on the kind and distribution of the monomer units, citing 0098.
This is not persuasive because it does not constitute a teaching away.  On the contrary, one having ordinary skill in the art would understand from 0098 that the properties of the polymer may be adjusted by optimizing the quantity and identity of monomers that form the copolymer.  The examiner finds 0098 to support the conclusion that making adjustments to the quantity of monomers (i), (ii), and (iii) in Chrisstoffels’ polymer is merely routine optimization of properties such as water solubility or as noted by Chrisstoffels, the surface-active properties, for example (increasing water soluble monomer content such as the ethylene oxide containing monomers would increase water solubility or hydrophilic character of the final polymer and vice versa).  See MPEP 2144.05 and In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal 

On page 10, Applicant argues that Dieckmann does not support the modification proposed by the examiner, but rather Dieckmann’s teachings could only be applied to the specific polymer disclosed by Dieckmann.  To support this position, Applicant points out that one of the three monomers disclosed by Dieckmann contains an aromatic R3 group, while the corresponding group in Chrisstoffels polymer contains an alkyl group in the analogous position.  Applicant argues that in order to improve systemicity, one of skill must include Dieckmann’s monomer containing the aromatic group.  
The examiner notes that most of the present claims allow for an additional monomer D whose identity is not limited and could conceivably embrace Dieckmann’s monomer having an aromatic group; however, the examiner also respectfully disagrees with Applicant’s position that the aromatic moiety disclosed by Dieckmann must be included in order for one having ordinary skill to see improvements in systemicity. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the polymers taught by Dieckmann are so similar to those taught by Chrisstoffels, some embodiments differing only in the organic moiety capping the pendant poly(alkylene oxide) chain, that one having ordinary skill in the art would reasonably consider Dieckmann’s teaching regarding the quantities of vinyl pyrrolidone, alkoxylated (alk)acrylate monomer, and (alk)acrylate monomer would reasonably extend to the vinyl pyrrolidone, alkoxylated (alk)acrylate monomer, and (alk)acrylate monomer disclosed by Chrisstoffels.  
 
On pages 11- 15, Applicant presents calculations regarding the amounts of each monomer disclosed by Chrisstoffels that had been presented in prior communications. On pages 15-16, Applicant presents further calculations regarding the quantity of monomers disclosed by Chrisstoffels in the particular preferred embodiment detailed at 0095.
Applicant’s arguments are cumulative and are not persuasive for reasons of record.  Paragraph 0095 specifically states “According to an additional particular embodiment” (emphasis added) prior to listing the monomer percentages in that particular embodiment.  Any calculations regarding amounts of monomers present in disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.